PER CURIAM.
This is an appeal by the wife from an order awarding her rehabilitative alimony for eight years upon dissolution of a twenty-seven year marriage. There is no evidence in the record to support an award for rehabilitative rather than permanent alimony. In addition, it appears that the amount of the alimony award was erroneously predicated on the husband’s testimony that he contemplated a reduction in income in the future. In essence, the wife was left in the position of seeking a modification if the reduction did not occur. The undisputed evidence at the time of the final hearing was that the husband had already earned income of $32,000.00 for the first eleven months of the year. His earnings in recent years were substantially the same. Based upon this evidence we believe the wife was entitled to a minimum of $150.00 weekly permanent alimony. Should the husband’s expectations as to a future decrease in annual income actually occur, he may seek a modification of the judgment. The evidence was not sufficient to establish that the reduction had already occurred. Accordingly, the judgment for rehabilitative alimony is reversed with directions that judgment be entered for permanent alimony in the amount of $150.00 weekly.
ANSTEAD and LETTS, JJ., and GREEN, R. A., Jr., Associate Judge, concur.